DETAILED ACTION
Claims 1-8 were rejected in Office Action mailed on 04/27/2022.
Applicant filed a response, amended claims 1-8, withdrew claims 9-10 and added claims 11-13 on 07/27/2022.
Claims 1-13 are pending, and claims 9-10 are withdrawn.
Claims 1-8, 11 and 13 are rejected. 
Claim 12 is objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, line 2, it is suggested to amend “template agent is greater” to “chemical template agent is greater”.

Appropriate correction is required.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nozemack et al., US 4,381,255 (Nozemack), and taken in view of evidence by Harper et al., Adsorption of gases on 4A synthetic zeolite, Canadian Journal of Chemistry, 47, 1969, 4661-4670 (Harper).
Regarding claims 1 and 13, Nozemack discloses zeolite binderless (i.e., no adhesive is used) extrudates have been obtained from a mixture of metakaolin clay and a zeolite such as 4A sieve powder to which has been added a relatively strong caustic solution (reading upon mixing a sound-absorbing raw material with a solvent to make a slurry); the mixture is passed through a forming device such as a pellet mill or an extruder (reading upon a mechanical compression die) (Nozemack, column 2, 6th paragraph).
Nozemack further discloses the extrudates is subjected to subsequent hydrothermal treatment (i.e., wet crystallization) (reading upon performing a hydrothermal crystallization reaction on the particle to crystallize the material in the particle) (Nozemack, column 2, 7th paragraph).
Nozemack further discloses the treated extrudates are dried and then calcined to activate the sieves (Nozemack, column 2, bottom paragraph). 

Nozemack further discloses to produce a 4A zeolite (i.e., the produced zeolite has a pore window of 4Å, which is microporous structure) (Nozemack, column 2, 6th paragraph). According to Harper, the pore volume is 0.281 cc/g (i.e., 0.281 ml/g) for 4A zeolite (Harper, page 4664, right column, bottom paragraph).

Furthermore, given zeolite would inherently and necessarily have some degree of sound absorbing ability, zeolite would correspond to the claimed sound-absorbing raw material; and the zeolite containing particle would correspond to the sound-absorbing material particle


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., EP 0134333 A1 (Chang) in view of Du et al., CN 102309975A (Du’975), and taken in view of evidence by Du et al., Porosity of microporous zeolites A, X and ZSM-5 studied by small angle X-ray scattering and nitrogen adsorption, Journal of Physics and Chemistry of Solids, 2007, 68, 1692-1699 (Du).
The examiner has provided a machine translation of Du et al., CN 102309975A. The citation of the prior art set forth below refers to the machine translation.
Regarding claim 1, Chang discloses treatment of zeolites to increase their catalytic activity (Chang, page 1, 1st paragraph); the zeolite (the zeolite reads upon a sound-absorbing raw material) can be composited with a binder by intimately mixing, in the presence of water (water reads upon a solvent; zeolite composited with a binder in the presence of water reads upon a sound-absorbing slurry), after which the mixture is formed into suitable particles and dried; the mixture of zeolite, binder and water may conveniently be formed into particles by shaping methods such as pelletizing or pressing (pelletizing or pressing reads upon filling into a mechanical compression die and performing compression molding to form a particle) (Chang, page 5, 2nd paragraph).
Chang further discloses after the zeolite/binder composite has been formed it is contacted with water at 100 to 500°C; a period of 12 to 48 hours under hydrothermal conditions is preferred (Chang, page 6, 1st-2nd paragraphs); 
Chang further discloses the above data establishes the utility of the zeolite hydrothermal activation process for numerous different materials and process conditions; the unusually high alpha values obtained using alkaline conditions may be attributed to surface recrystallization of the zeolite during treatment (i.e., the hydrothermal treatment reads upon a hydrothermal crystallization reaction on the particle to crystallize the zeolite in the particle) (Chang, page 13, lines 27-33).

Chang further discloses in Examples 1 to 7, for hydrothermal activation process, the zeolite sample comprises ZSM-5 (Chang, page 10, bottom paragraph). According to Du, ZSM-5 is a microporous zeolite (i.e., with a microporous structure) (Du, page 1693, left column, 3rd paragraph).

Chang further discloses after a composite mixture (i.e., formed into suitable particles as set forth above) is hydrothermally treated, it is recovered and calcined (i.e., which would necessarily dry these suitable particles and to produce particles that are sound-absorbing) (Chang, page 10, 1st paragraph).

Furthermore, given zeolite is insoluble matter, it is clear that the mixture of the zeolite and water would correspond to the claimed slurry;
and given zeolite would inherently and necessarily have some degree of sound absorbing ability, zeolite would correspond to the claimed sound-absorbing raw material; and the zeolite containing particle would correspond to the sound-absorbing material particle.

Chang does not explicitly disclose generating a microporous structure in an interior thereof, wherein a pore volume of the microporous structure is between 0.2 ml/g and 2.0 ml/g.
With respect to the difference, Du’975 teaches acidic cracking material (i.e., catalyst) comprises molecular sieve, such as Y type molecular sieve, ZSM-5 molecular sieve (i.e., zeolite) (Du’975, [0012]). Du’975 specifically teaches the catalyst has the following characteristics including pore volume of 0.2 cm3/g to 0.5 cm3/g (i.e., 0.2 ml/g to 0.5 ml/g) (Du’975, [0015]).
As Du’975 expressly teaches, catalyst has large pore volume can be more suitable for heavy and inferior raw material of hydrogenation cracking process (Du’975, [0017]).
Du’975 is analogous art as Du’975 is drawn to catalyst material comprising zeolite.
In light of the motivation of catalyst with large pore volume, as taught by Du, it therefore would have been obvious to a person of ordinary skill in the art to obtain the zeolite of Chang with large pore volume, e.g., pore volume of 0.2 cm3/g to 0.5 cm3/g (i.e., 0.2 ml/g to 0.5 ml/g), in order to produce a catalyst that is more suitable for heavy and inferior raw material of hydrogenation cracking process, and thereby arrive at the claimed invention.

Regarding claim 2, as applied to claim 1, Chang further discloses the zeolite can be composited with the binder by intimately mixing, in the presence of water, after which the mixture is formed into suitable particles the amount of water is chosen as to give a mixture which has a satisfactory consistency for the forming step (Chang, page 5, 2nd paragraph).
Although there are no disclosures on the amounts of the mass ratio of the sound- absorbing raw material in the sound-absorbing slurry ranges from 35% to 75% as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of zeolite and water, including over the amounts presently claimed, in order to achieve a satisfactory consistency for the forming step, and thereby arrive at the claimed invention.	

Regarding claim 3, as applied to claim 1, Chang further discloses the second step involves a forming step so as to obtain discrete particles of the catalyst composition. The forming step includes simply sizing the material to any appropriate size using any appropriate dye or compacting type device, including hand pelleting (Chang, page 9, 2nd paragraph); specifically, Chang discloses pellets, small cylinders of 1.6 mm diameter (Chang, page 14, 2nd paragraph, Example 33). 
It therefore would have been obvious to a person of ordinary skill in the art to size the particle to smaller than the disclosed 1.6 mm diameter, including the presently claimed, to meet various application needs, and thereby arrive at the claimed invention. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I.

Regarding claim 4, as applied to claim 1, Chang further discloses the treatment proceeds well at temperatures in the range of about 140°C to 370°C, using an enclosed pressure vessel (i.e., a hydrothermal device) to maintain at least the autogenous pressure up to about 17 atmospheres (Chang, page 6, 2nd paragraph); the elevated temperature of the liquid aqueous media is selected to provide adequate reaction rate; while the reaction mechanism is not completely understood, it is believed that alumina or other activating agents (alumina or other activating agents read upon a template agent; the liquid aqueous media and alumina or other activating agents combined read upon a reactant) are partially ionized at the liquid interface and are transported to the high-silica zeolite through the aqueous liquid phase during treatment at elevated temperatures (Chang, page 6, bottom paragraph); specifically, the activating agent may be introduced as a borate, nitrate, silicate, phosphate, tungstate, chromate, aluminate, complex alkaline salt or other form ionizable under hydrothermal conditions (Chang, page 7, 2nd paragraph).

Regarding claim 5, as applied to claim 1, it would have been obvious for a person of ordinary skill in the art to use the activating agent of varying purity, including the presently claimed, to suit product performance and cost requirements. 
Furthermore, Chang further discloses the amount of activating agent (i.e., the chemical template agent) employed in the treatment may be varied considerably (Chang, page 7, 3rd paragraph); the amount of water maintained in the liquid phase in contact with the zeolite should be sufficient to completely wet the reactants and/or to fill interstitial voids in the composited solids. It therefore would have been obvious of ordinary skill in the art to vary the amount of activating agent and the amount of water in the liquid phase, which necessarily varies the mass ratio of the template agent in the reactant, including the presently claimed, in order to achieve varying activating effect while completely wet the reactants, and thereby arrive at the claimed invention.

Regarding claims 7-8, as applied to claim 1, Chang further discloses the fifth step involves calcination (i.e., a roasting process) in air (i.e., a content of oxygen in an atmosphere of a furnace gas of the roasting process is 21%) at elevated temperatures, i.e. temperatures from about 800-1500°F (i.e., 427-816°C) for periods of time ranging from about 2-5 hours; a particularly preferred embodiment would be air calcination at 1000°F (i.e., 538°C) for about three hours (Chang, page 9, bottom paragraph).
Chang does not explicitly disclose a heating rate of the calcination. However, it would have been obvious to a person of ordinary skill in the art to use varying heating rates, including the presently rate, to achieve the desired temperature range, and thereby arrive at the claimed invention. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and Du’975 as applied to claim 1 above, and further in view of Hideki et al., JP 2009227511 A (Hideki) (provided in IDS received on 11/13/2018).
The examiner has provided a machine translation of Hideki et al., JP 2009227511 A. The citation of the prior art set forth below refers to the machine translation.
Regarding claim 6, as applied to claim 1, Chang in view of Du’975 does not explicitly disclose wherein the drying process is performed at a temperature in the range of 40°C to 150°C, and the atmosphere for the drying process includes nitrogen gas.
With respect to the difference, Hideki teaches a zeolite hydrothermally solidified body (Hideki, Abstract). Hideki specifically teaches the intermediate is produced by molding into a shape, putting the intermediate in an autoclave to cause a hydrothermal solidification reaction under saturated steam, and drying as necessary to remove moisture (Hideki, page 4, Section Best-Mode, 3rd paragraph). 
Hideki is analogous art as Hideki is drawn to a zeolite hydrothermally solidified body
In light of the disclosure of Hideki, it therefore would have been obvious to a person of ordinary skill in the art conduct drying after the hydrothermal activation process, in order to remove moisture. 
Furthermore, it would have been obvious to a person of ordinary skill in the art to adopt a drying temperature, including the presently claimed, as a convenient temperature to remove moisture, and conduct the drying in air, which is an atmosphere that includes nitrogen gas, and thereby arrive at the claimed invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nozemack as applied to claim 1 above, and further in view of Serrano et al., Preparation of extruded catalysts based on TS-1 zeolite for their application in propylene epoxidation, Catalysis Today, 143, 151-157, 2009 (Serrano).
Regarding claim 11, as applied to claim 1, Nozemack discloses the mixture is passed through a forming device such as a pellet mill or an extruder (reading upon a mechanical compression die) (Nozemack, column 2, 6th paragraph).
Nozemack does not explicitly discloses wherein the mechanical compression die comprise concave dies for accommodating the mixture and convex dies opposite to the concave dies, and wherein, when the mechanical compression die is pressed to fit, the convex dies are pressed into the concave dies to compact the mixture in the concave dies so that the mixture forms particles.
With respect to the difference, Serrano teaches extrusion process of zeolite (Serrano, Abstract). Serrano specifically teaches extruder ram scheme in Fig. 1 (Serrano, page 153, Fig. 1), once the paste was obtained and well mixed, it was loaded into a vertical ram extruder, shown in Fig. 1, then, a piston (reading upon convex die) was placed into the extruder and it was pushed straightforward until the paste passed through a circular die (i.e., the circular die accommodates the mixture, reading upon concave die).
As Serrano expressly teaches, the homogeneity of the extrusion paste depends on the zeolite particle size and the extrusion method and the optimal extruded catalyst was prepared employing ultrasounds during the paste preparation, and this method leads to catalysts with convenient mechanical strength (Serrano, page 157, Conclusion).
Serrano is analogous art as Serrano is drawn to extrusion process of zeolite.
In light of the motivation of the extrusion method as taught by Serrano, it therefore would have been obvious to a person of ordinary skill in the art to adopt the extrusion method of Serrano to process the mixture of Nozemack, including using the ram extruder shown in Fig. 1 of Serrao, in order to achieve homogeneity and desired mechanical strength, and thereby arrive at the claimed invention. 

Alternatively, in light of the disclosure of the extrusion method as taught by Serrano, it therefore would have been obvious to a person of ordinary skill in the art to adopt the extrusion method of Serrano to process the mixture of Nozemack, including using the ram extruder shown in Fig. 1 of Serrao, to achieve expected results of preparing extrudates of zeolite, and thereby arrive at the claimed invention.

Furthermore, while Fig. 1 of Serrano shown a singular piston (reading upon convex die) was placed into the extruder and it was pushed straightforward until the paste passed through a singular circular die (i.e., the circular die accommodates the mixture, reading upon concave die), it would have been obvious to a person of ordinary skill in the art that multiple of pistons can be used along with multiple circular dies to process multiple extrudates simultaneously. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and Du’975 as applied to claim 1 above, and further in view of Serrano.
Regarding claim 11, as applied to claim 1, Chang discloses the mixture of zeolite, binder and water may conveniently be formed into particles by shaping methods such as extrusion (reading upon a mechanical compression die). (Chang, page 5, 2nd paragraph). 
Chang in view of Du’975 does not explicitly disclose wherein the mechanical compression die comprise concave dies for accommodating the mixture and convex dies opposite to the concave dies, and wherein, when the mechanical compression die is pressed to fit, the convex dies are pressed into the concave dies to compact the mixture in the concave dies so that the mixture forms particles.
With respect to the difference, Serrano teaches extrusion process of zeolite (Serrano, Abstract). Serrano specifically teaches extruder ram scheme in Fig. 1 (Serrano, page 153, Fig. 1), once the paste was obtained and well mixed, it was loaded into a vertical ram extruder, shown in Fig. 1, then, a piston (reading upon convex die) was placed into the extruder and it was pushed straightforward until the paste passed through a circular die (i.e., the circular die accommodates the mixture, reading upon concave die).
As Serrano expressly teaches, the homogeneity of the extrusion paste depends on the zeolite particle size and the extrusion method and the optimal extruded catalyst was prepared employing ultrasounds during the paste preparation, and this method leads to catalysts with convenient mechanical strength (Serrano, page 157, Conclusion).
Serrano is analogous art as Serrano is drawn to extrusion process of zeolite.
In light of the motivation of the extrusion method as taught by Serrano, it therefore would have been obvious to a person of ordinary skill in the art to adopt the extrusion method of Serrano to process the mixture of Chang in view of Du’975, including using the ram extruder shown in Fig. 1 of Serrao, in order to achieve homogeneity and desired mechanical strength, and thereby arrive at the claimed invention. 

Alternatively, in light of the disclosure of the extrusion method as taught by Serrano, it therefore would have been obvious to a person of ordinary skill in the art to adopt the extrusion method of Serrano to process the mixture of Chang in view of Du’975, including using the ram extruder shown in Fig. 1 of Serrao, to achieve expected results of preparing extrudates of zeolite, and thereby arrive at the claimed invention.

Furthermore, while Fig. 1 of Serrano shown a singular piston (reading upon convex die) was placed into the extruder and it was pushed straightforward until the paste passed through a singular circular die (i.e., the circular die accommodates the mixture, reading upon concave die), it would have been obvious to a person of ordinary skill in the art that multiple of pistons can be used along with multiple circular dies to process multiple extrudates simultaneously. 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, none of Cheng, Du or Nozemack discloses or suggests wherein the roasting temperature is in a range of 280°C to 550°C, the roasting time is in a range of 20 h to 65 h, and the heating rate of the roasting process is in a range of 25°C/h to 65°C/h, as presently claimed.


Response to Arguments
In response to the amended claims, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn. 

In response to the amended claim 1, which recites, “wherein a pore volume of the microporous structure is between 0.2 ml/g and 2.0 ml/g”. It is noted that Chang and Chang in view of Hedeki would not meet the present claims. Therefore, the previous 35 U.S.C. 102a(1) and 35 U.S.C. 103 rejections over Chang, and 35 U.S.C. 103 rejections over Chang in view of Hideki are withdrawn from the record. However, the amendments necessitate a new set of rejections over Nozemack, Chang in view of Du’975, Chang in view of Du’975 and Hideki as set forth above.

Applicant primarily argues:
“On the other hand, the applicant submits that Chang fails to disclose, or even suggest, a method for preparing a sound-absorbing material particle as claimed, including generating a microporous structure in an interior of the particle, where a pore volume of the microporous structure is between 0.2 ml/g and 2.0 ml/g. Chang teaches that "crystalline zeolites" are first used, and surface recrystallization is realized during the treatment to obtain the high alpha values using alkaline conditions (see, e.g., Chang page 10, line 8, and page 13, line 31). There is no disclosure in Chang of performing a hydrothermal crystallization reaction on a particle to generate a microporous structure in an interior thereof, where a pore volume of the microporous structure is between 0.2 ml/g and 2.0 ml/g.”

Remarks, p. 7

The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Chang does not expressly teach the claimed generating a microporous structure in an interior of the particle, where a pore volume of the microporous structure is between 0.2 ml/g and 2.0 ml/g. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Chang does not disclose the entire claimed invention. Rather, Du’975 is relied upon to teach claimed elements missing from Chang. See p. 10-11 of the Office Action above.

Applicant further argues:
“Moreover, the applicant submits that a person of ordinary skill in the art would not have had a reason to modify the Chang method to arrive at the claimed invention. Chang is used in the processing of petroleum and in the production of various petrochemicals, and a skilled artisan would not have had any reason to generate a microporous structure having a pore volume of 0.2 ml/g-2.0 ml/g in the interior of a particle to obtain a good sound-absorbing effect.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
Chang and Du’975 are related art, as both are drawn to catalyst comprising zeolite.
Du’975 provides proper motivation to combine, namely to produce a catalyst that is more suitable for heavy and inferior raw material of hydrogenation cracking process (Du’975, [0017]).
Therefore, it is the examiner’s position that it would be obvious to one of ordinary skill in the art to combine Chang with Du’975, in order to produce a catalyst that is more suitable for heavy and inferior raw material of hydrogenation cracking process, absent evidence to contrary.

Applicant further argues:
“Hideki does not cure these deficiencies. In more detail, Hideki discloses a zeolite hydrothermally solidified body having excellent function of deodorization and water cleaning, and a skilled artisan would not have had any reason to generate a microporous structure having a pore volume of 0.2 ml/g-2.0 ml/g in the interior of a particle to obtain a good sound-absorbing effect.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
First, Hideki is only used to teach drying, and therefore, it is not necessary for this teaching reference to contain all the features of the presently claimed invention. 
Secondly, Du’975 is used to teach a microporous structure having a pore volume of 0.2 ml/g -2.0 ml/g, as set forth in p. 10-11 of the Office Action above.

Applicant further argues:
“In contrast, Chang discloses that the mixture of zeolite, binder, and water may conveniently be formed into particles by extrusion using an extrusion press or, alternatively, other shaping methods may be used such as pelletizing or pressing. As discussed in paragraph [0004] of the subject specification, there are defects in particles obtained by the extrusion method. In addition, Chang fails to disclose a mechanical compression die that has concave dies and convex dies, as recited in claim 11.”

Remarks, p. 9

The Examiner respectfully traverses as follows:
As applicant noted, Chang discloses other shaping methods such as pelletizing. According to CPM, an equipment for pelletizing would necessarily comprise concave dies for accommodating the mixture of zeolite, binder and water and convex dies opposite to the concave dies, and wherein, when the mechanical compression die is pressed to fit, the convex dies are pressed into the concave dies to compact zeolite, binder and water in the concave dies so that the mixture forms pellets, as set forth in p. 15-16 of Office Action above.

Applicant further argues:
“In particular, the heating rate of the roasting treatment should not be too fast or the microscopic pore-channel structure of the sound-absorbing material particles may be seriously damaged (see also paragraph [0035]). Therefore, it would not have been obvious to one of ordinary skill in the art to set an appropriate heating rate to improve the acoustic performance of sound-absorbing material particles.”

Remarks, p. 9-10

The Examiner respectfully traverses as follows:
It is noted that applicants pointed out paragraph [0035] to support the position that the selection of claimed heating rates are not obvious. However, paragraph [0035] is merely conclusive statement. There is not evidence, i.e., data to support this position. 



Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732